Order entered June 6, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-17-00138-CV

 PATSY B. ANDERTON AND DOYLE ANDERTON, INDIVIDUALLY AND D/B/A A-1
                 GRASS, SAND AND STONE, Appellants

                                           V.

                       CITY OF CEDAR HILL, TEXAS, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-09-12187

                                        ORDER
      We GRANT Appellee’s June 5, 2018 Unopposed First Motion for Extension of Time to

File Motion for Rehearing Rehearing and ORDER Appellee to file its motion for rehearing by

JUNE 26, 2018.


                                                  /s/   DAVID J. SCHENCK
                                                        JUSTICE